2005 Bonus and Incentive Stock Award

 

Exhibit 10a

September 26, 2005

 

2005 Bonus and Incentive Share Award For:

«Employee"

 

 

 

Grant Date:

March 5, 2005

 

 

Restricted Shares Vesting Date:

March 5, 2009

 

 

Unrestricted Shares Awarded:

«BonusShares"

(“Bonus Shares”)

 

 

Restricted Shares Awarded:

«IncentiveShares" (“Incentive Shares”)

 

I am pleased to confirm the award made to you on March 5, 2005 by the
Compensation Committee of the Board of Directors of «BonusShares" Bonus Shares
and «IncentiveShares" Incentive Shares of the Company’s common stock.

The grant of Incentive Shares awarded to you is subject to four-year
cliff-vesting if you retain all of your Bonus Shares during that time. The
entire award of Bonus and Incentive Shares are subject to the other terms and
conditions specified in the West Pharmaceutical Services, Inc. 2004 Stock-Based
Compensation Plan. Enclosed with this award letter are a summary of important
Terms and Conditions and a Participant Information Statement. Both documents
should be reviewed carefully.

This Award is governed by all of the terms and conditions contained in this
award letter and the Plan. In the event of a conflict between this award letter
and the Plan, the provisions of the Plan shall control for any and all purposes.
If you wish to sell or withdraw any of the shares in your account, you should
contact the Company’s stock plan administrator, Computershare Trust Company at
(312)-588-4991 ext. 4694. A Sale or Withdrawal of Shares form is enclosed for
your convenience.

Please review the attached documentation carefully. I would be happy to answer
any questions about the terms and conditions of your awards.

 

 

Very truly yours,

 

                                          
                                             

 

John R. Gailey III

 

Secretary

 

 

JRG/kmt

Enclosures

 

G:\file10q305\exh10a.htm

 



2005 Bonus and Incentive Stock Award

 

 

 

Terms and Conditions for

Employee Bonus and Incentive Stock Awards

 

 

1.

Bonus Shares are shares of Company stock awarded to you and are considered
“Bonus Stock” under the Company’s 2004 Stock-Based Compensation Plan. Incentive
Shares are shares of stock that are subject to risk of forfeiture as explained
below and are considered “Restricted Stock” under the Plan.

 

2.

Upon grant, the number of Bonus and Incentive shares shown on the accompanying
grant letter will be held in an account on your behalf. Recipients will be
permitted to indirectly vote their allocated shares through the plan
administrator and to receive dividends and other distributions with respect
thereto, except that: dividends on Bonus and Incentive shares will be reinvested
in additional shares of stock. If the Incentive Shares are forfeited, recipient
shall have no right to receive shares purchased through dividends paid on the
restricted shares.

 

3.

All of the Incentive shares will vest 100% on the fourth anniversary of the
grant date, subject to the following circumstances:

Event

Effect on Incentive Shares

 

Before the vesting date,

 

. . . recipient sells, assigns, exchanges, pledges, hypothecates or otherwise
encumbers any of the Bonus Shares

 

. . . recipient tenders Bonus Shares as full or partial payment of the exercise
price of a stock option granted under a Company plan

 

. . . recipient tenders Bonus Shares to satisfy applicable tax withholding
requirements as permitted by the Plan

 

 

 

 

. . . all of the Incentive Shares are immediately forfeited.

 

 

. . . the Incentive Shares continue to vest according to the original schedule.

 

 

. . . the Incentive Shares continue to vest according to the original schedule.

Termination of Employment

 

. . . due to death, disability or retirement under a qualified pension plan
maintained by the Company

 

 

 

 

 

 

 

 

 

 

 

. . . for any reason other than death, disability or retirement

 

 

 

. . . the following percentage of the Incentive Shares will vest:

(i)   25%, if at least 1 but less than 2 years has elapsed since the Grant Date;

(ii)  50%, if at least 2 but less than 3 years has elapsed since the Grant Date;
and

(iii) 75%, if at least 3 years has elapsed since the Grant Date.

. . . all of the Incentive Shares are immediately forfeited.

Change in Control of the Company . . .

. . . all Incentive Shares vest in full as of the date of the change in control.

 

 

4.

This Award granted hereunder is subject to the applicable terms and conditions
of the Plan, which are

 

- 1 -

 



2005 Bonus and Incentive Stock Award

 

 

incorporated herein by reference, and in the event of any contradiction,
distinction or differences between this award letter and its summary and the
terms of the Plan, the terms of the Plan will control.

 

5.

If recipient has elected to defer some or all of the Bonus and Incentive shares
under the Company’s Deferred Compensation Plan, additional restrictions apply to
these shares.

 

6.

The Company may condition delivery of certificates for shares upon the prior
receipt from Employee of any undertakings which it may determine are required to
assure that the certificates are being issued in compliance with federal and
state securities laws.

 

 

- 2 -

 

 

 